Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James P. Zeller on 09/02/22.

The application has been amended as follows: 

1.	(Currently Amended)  A gas-liquid separator for a chromatography system comprising:
a)	a separating region having an inlet nozzle, a baffle unit, and a gas distribution unit;
(b)	a dividing region having a liquid outlet; and 
(c)	a gas discharge region having a gas outlet; wherein:
the separating region is connected to the dividing region by a separating opening and a distance of the inlet nozzle from the baffle unit is greater than a smallest longitudinal extension of the separating opening and the inlet nozzle is configured such that a gas-liquid stream directed through the inlet nozzle can act on the baffle unit,
the separating region does not have a circular cross-sectional area in a region of the inlet nozzle, and
the gas-liquid separator is operable with a stream direction of the gas in the separating region which is ,
the separating opening is configured such that a stream velocity of the gas in the dividing region is reduced, and 
the baffle unit is not bent and functions as a baffle plate.

2.-4.	(Canceled)  

5.	(Currently Amended)  The gas-liquid separator according to Claim [[4]] 1, wherein the separating opening has two, three, four, or more partial separating openings, by arrangement of which a reduction in the stream velocity of the gas is effectible.

6.	(Previously Presented)  The gas-liquid separator according to Claim 1, wherein the gas-liquid separator has installations in the dividing region for reducing the gas stream.

7.	(Canceled)  

8.	(Previously Presented)  The gas-liquid separator according to Claim 1, wherein a diverting unit is provided in the separating region, by which an aerosol stream can act on a second baffle unit.

9.	(Previously Presented)  The gas-liquid separator according to Claim 1, wherein the baffle unit has a surface region with a surface energy in the range from 15 mN/m to 120 mN/m.

10. 	(Currently Amended)  The gas-liquid separator according to Claim 1, wherein a ratio of an entry surface of the inlet nozzle provided in the separating region to a volume of the separating region is in the range from 4:1 mm2/[[ml]]mL to 1:50 mm2/[[ml]]mL.

11.	(Previously Presented)  The gas-liquid separator according to Claim 1, wherein the separating region comprises at least two side walls defining, together with an upper end and a gas acceleration unit, a space forming the gas distribution unit, wherein one of the side walls, the gas acceleration unit, or the upper end is formed as a baffle unit, wherein said space is connected to the dividing region by the separating opening, and wherein a distance between two opposite side walls is greater than half a distance of the inlet nozzle from the baffle unit.

12.	(Currently Amended)  The gas-liquid separator according to Claim 1, wherein a ratio of an outlet surface of the separating opening to a volume of the gas-liquid separator is in the range from 0.05 mm2/[[ml]]mL to 6 mm2/[[ml]]mL. 

13.	(Previously Presented)  The gas-liquid separator according to Claim 1, wherein the inlet nozzle is configured such that a gas-liquid stream directed through the inlet nozzle can act on the baffle unit.

14.	(Previously Presented)  A chromatography system comprising at least one gas-liquid separator according to Claim 1.

15.	(Previously Presented)  A method of separating a gas-liquid mixture comprising using a gas-liquid separator according to Claim 1.

16.	(Previously Presented)  The gas-liquid separator according to Claim 1 [[2]], wherein the separating region comprises at least three side walls which, together with an upper end, define a space which is connected to the dividing region by the separating opening.

17.	(Previously Presented)  The gas-liquid separator according to Claim 1 [[7]], wherein said baffle plate forms a wall of the separating region and constitutes a side wall of the gas distribution unit.

18.	(Previously Presented)  The gas-liquid separator according to Claim 9, wherein the surface region has a surface energy in the range from 20 mN/m to 80 mN/m.

19.	(Previously Presented)  The gas-liquid separator according to Claim 18, wherein at least 80% of the surface of the baffle unit has a surface energy in the range from 20 mN/m to 80 mN/m.

20.	(Previously Presented)  The gas-liquid separator according to Claim 19, wherein at least 90% of the surface of the baffle unit has a surface energy in the range from 20 mN/m to 80 mN/m.

21.	(Previously Presented)  The gas-liquid separator according to Claim 9, wherein the surface region has a surface energy in the range from 22 mN/m to 60 mN/m.

22.	(Previously Presented)  The gas-liquid separator according to Claim 21, wherein at least 80% of the surface of the baffle unit has a surface energy in the range from 22 mNm to 60 mN/m.

23.	(Previously Presented)  The gas-liquid separator according to Claim 22, wherein at least 90% of the surface of the baffle unit has a surface energy in the range from 22 mNm to 60 mN/m.

24. 	(Currently Amended)  The gas-liquid separator according to Claim 10, wherein the ratio of the entry surface of the inlet nozzle provided in the separating region to the volume of the separating region is in the range from 1:1 mm2/[[ml]]mL to 1:20 mm2/[[ml]]mL. 

25. 	(Currently Amended  The gas-liquid separator according to Claim 24, wherein the ratio of the entry surface of the inlet nozzle provided in the separating region to the volume of the separating region is in the range from 2:3 mm2/[[ml]]mL to 1:5 mm2/[[ml]]mL. 

26.	(Previously Presented)  The gas-liquid separator according to Claim 11, wherein the separating region comprises at least three side walls defining, together with the upper end and the gas acceleration unit, a space forming the gas distribution unit, wherein one of the side walls, the gas acceleration unit, or the upper end is formed as a baffle unit, wherein said space is connected to the dividing region by the separating opening, and wherein the distance between two opposite side walls is greater than half a distance of the inlet nozzle from the baffle unit.

27.	(Currently Amended)  The gas-liquid separator according to Claim 12, wherein the ratio of the outlet surface of the separating opening to the volume of the gas-liquid separator is in the range from 0.3 mm2/[[ml]]mL to 3 mm2/[[ml]]mL. 

28.	(Currently Amended)  The gas-liquid separator according to Claim 27, wherein the ratio of the outlet surface of the separating opening to the volume of the gas-liquid separator is in the range from 0.5 mm2/[[ml]]mL to 2.0 mm2/[[ml]]mL. 

29.	(Previously Presented)  The gas-liquid separator according to Claim 13, wherein an angle at which a gas-liquid stream directed through the inlet nozzle can act on the baffle unit is in the range from 50° to 130°.

30.	(Previously Presented)  The gas-liquid separator according to Claim 29, wherein an angle at which a gas-liquid stream directed through the inlet nozzle can act on the baffle unit is in the range from 70° to 110°.

31.	(Previously Presented)  A method of separating a gas-liquid mixture comprising using a chromatography system according to Claim 14.

32. (New)	The gas-liquid separator according to Claim 1, wherein the stream direction of the gas and the stream direction of the liquid are parallel in a lower region of the separating region.

33. (New) The gas-liquid separator according to Claim 32, wherein the stream direction of the gas and the stream direction of the liquid are parallel in a lower third of the separating region.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 5-6 and 8-33 depend on claim 1; and hence are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773